Bloodworth, J.
An accusation in the city court of Hinesville, charging the offense of carrying concealed .weapons, was demurred to “ because said accusation is not based upon an affidavit meeting the requirements of law, in that said affidavit does not set forth the specific charge against this defendant as required by law,” The *682affidavit alleged simply that the accused did “ commit the offense of a misdemeanor.” The demurrer was overruled, and the defendant excepted, and this presents the sole issue for determination by this court. In Hunter v. State, 4 Ga. App. 579 (61 S. E. 1130), this court held: “ An accusation in a city court, in the absence of a clear contrary provision in the act creating the court, may lawfully be based upon an affidavit charging the defendant with the offense of ‘misdemeanor;5 and, notwithstanding' the general language used in the affidavit, may amplify the description of the offense with all the particularity essential to good pleading.55 See cases cited on page 580. In the act creating the city court of Ilinesville there is no “ contrary provision.55 See Ga. L. 1916, p. 232. In Brown v. State, 109 Ga. 570 (34 S. E. 1031), it was said: “ It seems to be the settled law of this State that an affidavit need do no more than name the offense, without describing the way in which it was committed, or its character, with any degree of particularity.55 In Surrels v. State, 113 Ga. 715 (39 S. E. 299), the affidavit, as in this case, charged the accused with a “ misdemeanor55 and the accusation charged him with carrying-concealed weapons. In Dickson v. State, 62 Ga. 588, Mr. Justice Bleckley said: “ To us it admits of little or no doubt that the scheme of the statute is to condense the charge in the affidavit, and expand it in the accusation. The accused is to be informed fully by the particular and specific statements in the accusation what definite criminal transaction the large and round phraseology of the affidavit intends to impute to him. It is precisely because the affidavit is allowed to be so meagre, that care is taken to have the accusation full.”
Under the rulings in the foregoing cases, the court did not err in .overruling the demurrer to the accusation.

Judgment affirmed.


Broyles, C. J., and Luke, J., concur.